Citation Nr: 0312888	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-16 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbosacral strain.  

2.  Entitlement to an initial compensable evaluation for 
cervical strain.  

3.  Entitlement to an initial compensable evaluation for left 
shoulder strain.  

4.  Entitlement to an initial compensable evaluation for 
strain of the right great toe.

5.  Entitlement to an initial compensable evaluation for left 
knee patellofemoral pain syndrome.  

6.  Entitlement to service connection for chest pain.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
January 2001.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision of the Department of Veterans Affairs (VA) Atlanta, 
Georgia, Regional Office (RO) in which service connection for 
chronic lumbosacral strain was granted and assigned a 10 
percent evaluation and service connection for cervical 
strain, left shoulder strain, strain of the right great toe 
and left knee patellofemoral pain syndrome was granted and 
assigned noncompensable evaluations.  Service connection for 
chest pain was denied.  


REMAND

The veteran was scheduled for a hearing before a member of 
the Board sitting at the Atlanta, Georgia, RO (i.e., Travel 
Board hearing) on June 3, 2003.  On June 2, 2003 he submitted 
a written request to reschedule his hearing.  Accordingly, 
the case must be remanded to the RO for another Travel Board 
Hearing to be scheduled.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002).

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Because the VA has not met the specific notice requirements 
erected by the VCAA, the Board requests further development.  
Quartucccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, this case is remanded for the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified that the 
evidence needed to substantiate his claim 
for initial evaluations and the evidence 
needed to substantiate his claim of 
service connection.  Also notify the 
veteran that VA will obtain records of 
Federal agencies, including the service 
department and the Social Security 
Administration; the veteran is 
responsible for submitting records of 
private health-care providers, unless he 
signs a release, which would authorize VA 
to obtain them.  

2.  The RO should schedule the veteran 
for a Travel Board hearing in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



